DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed August 16th 2021, claims 1-20 are pending for examination with a June 28th 2019 effective filling date.
	In view of the present Response, rejections to claims 1-3, 5-13, and 15-20 under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 14 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, the recited feature, “wherein at least two attendees of the attendees form a part of the first team such that the first set of problem-solving objectives are completed by the first team”, is unclear. It is unclear what the relationship of the “part” of the first team and the completion of the first set of 
Claim 4 is cited for the rationale given for claim 3 in the present Office action until further clarification provided since no technical feature recited. Same rationale applies to claim 14. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
8.	Claims 1-6 and 11-16 are rejected under 35 U.S.C. §103 as being unpatentable over Thaler (US 2015/0379394), hereinafter Thaler, in view of Chiang (US 2005/0233810), hereinafter Chiang, and further in view of Sarmiento et al. (US 2015/0134315), hereinafter Sarmiento.
Claim 1
“generating, by a server, a dedicated virtual environment for each team of a plurality of teams of attendees of a network security training session” Chiang abstract discloses “one computer is used as the server of the entire simulation process” and Chiang [0004] discloses “Computerized arcade games, which simulate the operation of vehicles…. for training and entertainment…. the games have becoming increasingly sophisticated that is enabled to simulate a plurality of vehicles controlled by different attendees…. Each of the attendees sits in an individual simulator cabin and sees a display that depicts the virtual environment that contains the rum tacks and all other vehicles”,

“wherein the dedicated virtual environment contains a network topology simulating a deployed network of a plurality of network security devices for which the teams are to receive training” Thaler [0114] discloses “the topology of network modules through a probing algorithm that is tracking through all connections in an imagitron 110”;

“wherein the plurality of network security devices are represented by corresponding full-feature virtual network security appliances within a virtual machine network” Sarmiento [0334] discloses “VM’s virtual system hardware includes one or more virtual CPUs, … one or more virtual devices”;

“causing, by a first instance of a game client associated with a first attendee of the attendees on a first team of the plurality of teams, a first three-dimensional (3D) game interface for a training game to be presented to the first attendee on a first display of a computer system being used by the first attendee” Chiang [0022] discloses “a 3D virtual world” and Chiang [0031] discloses “game input data”,

“wherein the first 3D game interface represents a simulated office environment and wherein the first attendee can navigate within the simulated office environment” Chiang [0008] discloses “Each simulator runs such dead reckoning model for itself and all other simulators in the common virtual environment”;

“based on a current game state, retrieving, by the game client, a first set of problem-solving objectives for the network security training session and causing a first problem-solving objective of the first set of problem-solving objectives to be presented on the first display” Thaler [0110][0111] discloses “[t]his recognition system may be based upon a logical system that triggers with activation of any said hot button module, or  a neural system serving as a shape or topology detector searching among the chaining neural modules…. e.g., the idea triggering the associative gestalt solves the problem”,

“wherein the first problem-solving objective comprises configuring a first network security device of the plurality of network security devices in a particular manner” Thaler [0066] discloses “The imagitron 110 may be thought of as a model or replica of an environment. Environmental inputs, E, are fed into the imagitron 110, which forms an intermediate stage between the environment and the input device/thalamobot 130/125. Non-limiting examples of environments include musical notes, brain scans, video feeds (such as from security cameras, etc.)”;

“facilitating, by the dedicated virtual environment, interactions by the first attendee with a real web interface of the first network security device in connection with one or more attempts by the first attendee to complete the first problem-solving objective” Chiang [0029] discloses “the Internet”;

“in response to completion of the first problem-solving objective by the first attendee: associating, by the first network security device, a rating with one or more of the first attendee and the first team based on a current security posture of the dedicated virtual environment associated with the first team, wherein the rating is displayed on a leaderboard operatively coupled with a plurality of other instances of the game client associated with a corresponding plurality of the attendees on the first team and on one or more other teams of the plurality of teams” Sarmiento [0031] discloses “support vector machine will generate a vector, W, that can provide coefficient values for individual ones of the independent variables defining the sequences of the active and inactive group members in the training set. These coefficients can be used to ‘rank’ individual residues as described elsewhere herein”;

“based on the current game state, retrieving, by the game client, a second problem-solving objective of the first set of problem-solving objectives to be presented on the first display, wherein the second problem-solving objective comprises further configuration of the first network security device or configuring of a second network security device of the plurality of network security devices in a particular manner” Thaler [0110][0111] discloses “[t]his recognition system may be based upon a logical system that triggers with activation of any said hot button module, or  a neural system serving as a shape or topology detector searching among the chaining neural modules…. e.g., the idea triggering the associative gestalt solves the problem”.

Thaler, Chiang, and Sarmiento disclose analogous art. However, Thaler does not spell out the
“training attendee” and “attendee rating” as recited above. These features are disclosed in Chiang and Sarmiento respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Chiang and Sarmiento into Thaler to enhance its training attendee management functions. 

Claim 2
“wherein the game client provides the one or more of guidance and clues until the first set of problem-solving objectives is completed by the first attendee” Chiang [0031] discloses “the client computer obtains game input data from the game controller…. According to the game input data and download data of the common memory the client computer performs dynamic analysis of the client-owned virtual vehicle”. 

Claim 3
“wherein the one or more of guidance and clues provided by the game client is dynamically updated based on
completion of the one or more attempts by the first attendee” Chiang [0028] discloses “the common memory of each individual computer is updated once very thirty milli-seconds… The server computer 13 writes the data to the server-owned section in the common memory according to the game status parameters”. 

Claim 4
“wherein at least two attendees of the attendees form a part of the first team such that the first set of problem-solving objectives are completed by the first team” Chiang [0028] discloses “the common memory of each individual computer is updated once very thirty milli-seconds… The server computer 13 writes the data to the server-owned section in the common memory according to the game status parameters”.

Claim 5
“receiving, by a leaderboard server, from the network security device an objective completion report indicative of a completion status of one or more problem-solving objectives of the first set of problem-solving objectives or the second set of problem-solving objectives by the first team” Thaler [0110][0111] discloses “[t]his recognition system may be based upon a logical system that triggers with activation of any said hot button module, or  a neural system serving as a shape or topology detector searching among the chaining neural modules…. e.g., the idea triggering the associative gestalt solves the problem”;

“calculating, by the leaderboard server, an objective score for the first team based on the objective completion report and point values associated with the one or more problem-solving objectives; and causing, by the leaderboard server, the objective score for the first team to be displayed on the leaderboard” Sarmiento [0036] discloses “generating a docking score or otherwise assessing docking”. 

Claim 6
“wherein the first set of problem-solving objectives is presented in a first room represented within the simulated office environment such that when the first set of problem-solving objectives pertaining to the first room is completed, the first room is unlocked and a second set of problem-solving objectives is performed in a second area represented in the simulated office environment” Chiang [0004] discloses “Computerized arcade games, which simulate the operation of vehicles…. for training and entertainment…. the games have becoming increasingly sophisticated that is enabled to simulate a plurality of vehicles controlled by different attendees…. Each of the attendees sits in an individual simulator cabin and sees a display that depicts the virtual environment that contains the rum tacks and all other vehicles”,
	The “office” environment or the “unlocked” room are simulation contents, which is inherently disclosed in Chiang.

Claims 11-16
Claims 11-16 are rejected for the rationale given for claims 1-6 respectively.


9.	Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Thaler (US 2015/0379394), hereinafter Thaler, and Chiang (US 2005/0233810), hereinafter Chiang, in view of Sarmiento et al. (US 2015/0134315), hereinafter Sarmiento, and further in view of Singh et al. (US 2015/0278158), hereinafter Singh.
Claim 7
“wherein a storyboard representing a flow of the training game is configurable via an administrator device operatively coupled with the leaderboard” Singh [0004] discloses “The system may represent itself by entities in the game story board or through events that alter player’s virtual environment”.

Thaler, Chiang, Sarmiento, and Singh disclose analogous art. However, Thaler does not spell out the “storyboard” as recited above. This feature is disclosed in Singh. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Singh into Thaler to enhance its gamifying training control functions.

Claim 10
“wherein the virtual machine network is implemented within a private cloud” Singh [0031] discloses “a farm of networked servers, a clustered server environment, or a cloud network of computing devices”.

Claims 17 & 20
Claims 17 and 20 are rejected for the rationale given for claims 7 and 10 respectively.

Allowable Subject Matter
10.	Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed August 16th 2021 have been fully considered but they are not persuasive.
	35 USC §112
	In light of applicant’s assertions that “the virtual machine network and the deployed network are not the same for the purposes of claim construction” and “an ‘instance’ is ‘a concrete occurrence of any object, existing usually during the runtime of a computer program’”, rejections to claim 1 are withdrawn.
	With respect to claim 4, applicant argues that “the plain language as requiring inclusion of ‘at least two attendees’ on the first team that completes the problem solving objectives of the team. This use of the term ‘team’ is not only plain, but is consistently used throughout the specification. Simply stated, when read in light of the specification, claim 4 informs one of ordinary skill in the art about the scope of the invention with reasonable certainty.” Said argument is not persuasive.
	Claim 4 is not rejected for unclear use of the word “team” but for the words “a part of the first team”. It is unclear how many parts in said “first team”? It is also unclear if a part of a team is enough to solve problems? Same rationale applies to claim 14.

	35 USC §103
	Applicant argues that neither Thaler nor Chiang disclose, teach, or suggest the generating limitation of claim 1, “a network topology simulating a deployed network of a plurality of network security devices, where the plurality of network security devices are represented by corresponding full-feature virtual network security appliances within a virtual machine network.” Said argument is not persuasive.
	“A network topology” feature is disclosed in Thaler, paragraph [0114] is cited as example. The “virtual machine network” is disclosed in Sarmiento, “virtual devices” of paragraph [0334] is cited as example. As set forth above in 35 USC §112(b) discussion, the virtual machine network and the deployed network are not the same, which is also disclosed in Thaler, such as “topology of network” and “sub-networks”. The virtual network is different from a sub-network and every sub-network is different from each other.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175